DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ameti (US 5,408,628).
Consider claim 11, Ameti discloses a configurable width device comprising: a multiplexer coupled to a plurality of data lines, the multiplexer selectively associating one or more of the plurality of data lines with one or more of a plurality of data pins; and device logic to receive one or more commands and one or more data values from the plurality of data pins, the device logic to perform a logic operation on a mask value included in the one or more commands and the one or more data values, and the device logic to configure a device address for the configurable width device based on an output of the logic operation (summary of invention, Col. 3 lines 27-44, Col. 7 lines 32-38 and 51-67, Col. 8 lines 24-29, Col. 9 lines 23-63, Ameti discloses the use of multiplexers for selecting data lines and masking for determining which data will be used.).
Consider claim 12, Ameti discloses the configurable width device of claim 11, wherein the device logic is further configured to configure the multiplexer based on a configuration command addressed to the device address (summary of invention, Col. 3 lines 27-44, Col. 7 lines 32-38 and 51-67, Col. 8 lines 24-29, Col. 9 lines 23-63).
Allowable Subject Matter
Claims 2-10 and 13-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record found by the examiner, even though similar in concept, do not teach the specific configuration and steps required by the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136